                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

               Plaintiff,

     v.                                 Crim. Action No.: 2:19CR13-4
                                                      (Judge Kleeh)

JANICE MAY WHITE,

               Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 248],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   January   29,   2020,   the   Defendant,   Janice   May   White

(“White”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Eleven of the Indictment. White stated that she understood that

the magistrate judge is not a United States District Judge, and

White consented to pleading before the magistrate judge.            This

Court referred White’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

     Based upon White’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that White
USA v. WHITE                                               2:19CR13-4
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 248],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that White was aware of the nature of the

charges against her and the consequences of her plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 248] finding a factual basis for the

plea and recommending that this Court accept White’s plea of guilty

to Count Eleven of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither White nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 248], provisionally ACCEPTS White’s guilty plea, and

ADJUDGES her GUILTY of the crimes charged in Count Eleven of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                  2
USA v. WHITE                                                      2:19CR13-4
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 248],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of White, and prepare a presentence investigation

report for the Court;

     2.   The    Government    and   White   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

March 2, 2020;

     3.   The presentence investigation report shall be disclosed

to White, his counsel, and the Government on or before May 1, 2020;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before May 15, 2020;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

29, 2020; and

     6.   Counsel may file any written sentencing memorandum or

statements     and   motions   for   departure   from       the   Sentencing

                                     3
USA v. WHITE                                               2:19CR13-4
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 248],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Guidelines, including the factual basis for the same, on or before

June 11, 2020.

     The magistrate judge remanded White to the custody of the

United States Marshals Service.

     The Court will conduct the Sentencing Hearing for White on

Monday, June 22, 2020, at 3:00 P.M., at the Elkins, West Virginia

point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 20, 2020


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  4
